Exhibit 10.4
PetSmart, Inc.
Performance Share Unit Grant Notice
(2011 Equity Incentive Plan)
     PetSmart, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Plan
(the “Plan”) hereby grants to Participant the Maximum Number of Performance
Share Units as set forth below (the “PSU Grant”). This PSU Grant is a
“restricted stock unit” granted pursuant to Section 7 of the Plan and is subject
to all of the terms and conditions as set forth herein and the Plan, which is
attached hereto and incorporated herein in its entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan. Except
as otherwise expressly provided herein, in the event of any conflict between the
terms in the PSU Grant Notice and the Plan, the terms of the Plan shall control.

             
 
  Participant:        
 
     
 
   
 
  Date of Grant:                                           , 20         
 
  Target Number of Performance Share Units (PSUs)        
 
  Minimum Number of Performance Share Units Granted  
 
50% of                    PSUs    
 
  Maximum Number of Performance Share Units Granted   150%
of                    PSUs    
 
  Consideration:   Participant’s services    
 
  Email Address:        
 
     
 
   

     This Grant Notice and the Plan set forth the entire understanding between
Participant and the Company regarding the PSU Grant and supersede all prior oral
and written agreements on that subject. Notwithstanding the foregoing, if the
Participant is eligible to participate in the Executive Change in Control and
Severance Benefit Plan (an “Executive Participant”), the PSU Grant shall be
subject to the terms of the Executive Change in Control and Severance Benefit
Plan (the “Executive Severance Plan”) to the extent expressly herein.
     The details of your PSU Grant are as follows:
     1. PSU Grant. This PSU Grant represents the right to be awarded on a future
date a number of Performance Share Units not exceeding the Maximum Number of
Performance Share Units indicated above. This PSU Grant was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the PSU
Grant, the award of Performance Share Units, the vesting of the Performance
Share Units, or the delivery of common stock in respect of the PSU Grant.
     2. Number of Awarded Performance Share Units. The actual number of
Performance Share Units to be awarded to you will be determined as follows:
          (a) The actual number of Performance Share Units to be awarded to you
may not exceed the Maximum Number of Performance Share Units Granted pursuant to
this Grant Notice, as indicated above. The number of Performance Share Units
awarded to you will be determined by the Company’s Compensation Committee or its
designee (the “Committee”)

 



--------------------------------------------------------------------------------



 



subject to the performance conditions as determined by the Committee (the
“Performance Conditions”) and set forth in writing prior to the granting of any
Awards pursuant to this Notice.
          (b) No later than thirty (30) days after the receipt by the Committee
of the audited financial statements for the Performance Period applicable to the
PSU Grant, the Committee shall determine whether the established Performance
Criteria for the PSU Grant were achieved, and the number of Performance Share
Units subject to the PSU Grant to be awarded to you. Performance Share Units
shall not be awarded based upon the attainment of Performance Criteria unless
and until the Committee makes such determination. The Committee shall have
discretion to reduce the number of Performance Share Units that are awarded
depending on (i) the extent to which the designated Performance Criteria are
either exceeded or not met, and (ii) the extent to which other objectives, e.g.
subsidiary, division, department, unit or other performance objectives are
attained. The Committee shall have full discretion to reduce the number of
Performance Share Units that are awarded based on your individual performance or
other factors as it considers appropriate in the circumstances. The Committee
shall not have discretion to increase the number of Performance Share Units that
are awarded to you.
          (c) For purposes of satisfaction of the Performance Conditions, the
term “Change of Control Transaction” means a transaction that qualifies as one
or more of the following: (i) a transaction described in Section 15(b) of the
Plan, where the surviving corporation will not assume or continue the PSU Grant,
or substitute a similar award for the PSU Grant, or (ii) a “Change of Control”
as such term is defined in Section 15(b) the Plan. Additionally, if Participant
is an Executive Participant, the Performance Conditions shall be satisfied upon
a “Change of Control, as defined in Executive Change in Control and Severance
Benefit Plan (“Severance Plan”); provided that the Executive Participant is
employed by the Company on any date within the three (3) month period preceding
such Change of Control. If the Performance Conditions are satisfied due to a
Change of Control Transaction or Change of Control under the Severance Plan as
provided in this paragraph, then 100% of Target Number of Performance Share
Units will be awarded.
          (d) For purposes of satisfaction of the Performance Conditions, no
subsequent agreement shall be effective to amend, alter or waive satisfaction of
the Performance Conditions applicable to the PSU Grant unless such agreement
specifically provides for amendment of the Performance Conditions applicable to
the PSU Grant.
          (e) The number of Performance Share Units subject to your PSU Grant
(and the corresponding number of shares of common stock issuable at a future
date) may be adjusted from time to time for capitalization adjustments as set
forth in the Plan. No fractional Performance Share Units shall be created, and
the Committee shall, in its discretion, determine an equivalent benefit for any
fractional Performance Share Units that might be created by such adjustments Any
Performance Share Units subject to your PSU Grant that are not awarded to you by
the Committee will be automatically forfeited, will revert to the Plan, and you
will have no rights with respect to such forfeited Performance Share Units.
     3. Vesting. Subject to the limitations contained herein, any Performance
Share Units that are awarded by the Committee based upon satisfaction of the
Performance Conditions will vest if the “Time-Based Vesting Conditions” are
satisfied. The Time-Based Vesting

2



--------------------------------------------------------------------------------



 



Conditions for the Performance Share Units shall be satisfied if you retain your
Continuous Status as an Employee, Director or Consultant through the earlier of
(i) the expiration of the three-year period that commences on the Date of Grant,
(ii) upon any vesting acceleration of the PSU Grant provided by the Plan
pursuant to its terms, (iii) upon any vesting acceleration of the PSU Grant
provided by the terms of this Grant Notice; (iv) if you are an Executive
Participant, upon any vesting acceleration of the PSU Grant provided by the
Executive Severance Plan pursuant to its terms, or (v) upon any vesting
acceleration of the PSU Grant provided for pursuant to any Company plan or any
agreement between you and the Company, whether currently in effect or adopted or
entered into hereafter. For clarity, at no time shall the vesting of the PSU
Grant be greater than one hundred percent (100%). Any awarded Performance Share
Units that have vested in accordance with the vesting criteria set forth in this
Section 3 are “Vested Units.” Your Continuous Status as an Employee, Director,
or Consultant shall not be considered terminated due to a change in the capacity
in which you perform services for the Company, provided you remain an Employee,
Director, or Consultant of the Company.
          (a) Death or Disability. If your Continuous Status as an Employee,
Director or Consultant ends due to death or Disability, vesting of your
Performance Share Units shall be prorated over the vesting period by reference
to the number of months of service you completed after the commencement of the
vesting period as a fraction against the number of months in the vesting period
(with any fractional or partial month eliminated), not to exceed one hundred
percent (100%).
          (b) Retirement Termination. If you are an “Eligible Retiree” and incur
a “Retirement Termination” prior to the expiration of the three-year period that
commences on the Date of Grant, the PSU Grant will automatically accelerate
vesting with respect to the percentage of the PSU Grant as determined pursuant
to the “Retirement Vesting Schedule” set forth below:

  •   You will be an “Eligible Retiree” if, at the time of termination of your
Continuous Status as an Employee, Director or Consultant, you (i) are an
Employee; (ii) are at least fifty-five (55) years of age; and (iii) have been
continuously employed by the Company or an Affiliate during the five (5) year
period ending on the date of termination.     •   “Retirement Termination” means
a termination of your Continuous Status as an Employee, Director or Consultant
pursuant to voluntary termination but only if (i) such voluntary termination has
been designated by the Company, in its sole discretion, as a retirement and
(ii) you enter into a noncompetition agreement if requested by, and in a form
acceptable to, the Company. Notwithstanding the foregoing, the Company will not
designate your voluntary termination as a Retirement Termination if the Company
determines that such termination is detrimental to the Company.     •  
“Retirement Vesting Schedule” shall be determined as follows. Unless and until
there is a Retirement Termination, the vesting percentage for the Retirement
Vesting Schedule shall be zero. If a Retirement Termination occurs, vesting
shall be prorated over the applicable vesting period by reference to the number
of months of service you completed after the commencement of the vesting period
as a fraction against the

3



--------------------------------------------------------------------------------



 



      number of months in the vesting period (with any fractional or partial
month eliminated), not to exceed one hundred percent (100%). If Retirement
Termination occurs on or after the end of the Performance Period, the Retirement
Vesting Schedule will be applied against the PSU Grant as modified for
performance pursuant to Section 2(b) of this Notice. If Retirement Termination
occurs before the end of the Performance Period, then the Retirement Vesting
Schedule will be applied against the PSU Grant assuming that target performance,
as determined by the Committee, is achieved.

          (c) Forfeiture. Any awarded Performance Share Units that do not vest
in accordance with this Section 3 will be automatically forfeited, will revert
to the Plan, and you will have no rights with respect to such forfeited
Performance Share Units.
     4. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not be issued any shares of common stock in respect of
your PSU Grant unless either (i) the shares of common stock are then registered
under the Securities Act; or (ii) if the shares of common stock are not then so
registered, the Company has determined that such purchase and issuance would be
exempt from the registration requirements of the Securities Act. Your PSU Grant
also must comply with other applicable laws and regulations governing your PSU
Grant, and you may not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
     5. Date of Issuance.
          (a) The Company will deliver to you a number of shares of the
Company’s common stock equal to the number of Vested Units subject to your PSU
Grant within thirty (30) days following the applicable vesting date(s). However,
if a scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.
          (b) Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s common stock in the
public market and any shares in respect of your PSU Grant are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by the Company in
accordance with such policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s common stock on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding shares from your distribution, a) you may satisfy the tax
withholding by submitting a cash payment to the Company and such shares will be
delivered to you on the Original Distribution Date or b) such shares shall not
be delivered on such Original Distribution Date and shall instead be delivered
on the first business day of the next occurring open “window period” applicable
to you pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s common stock in the open market,
but in no event later than the fifteenth (15th) day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs. The form of such

4



--------------------------------------------------------------------------------



 



delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
     6. Dividends. You shall receive no benefit or adjustment to your PSU Grant
with respect to any cash dividend, stock dividend or other distribution that
does not result from a capitalization adjustment as provided in the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of common stock that are delivered to you in connection with your PSU Grant
after such shares have been delivered to you.
     7. Non-transferability of the PSU Grant. Your PSU Grant is not
transferable, except by will or by the laws of descent and distribution. In
addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of common stock that may be issued
to you in respect of the PSU Grant until the shares are issued to you in
accordance with Section 5 herein. After the shares have been issued to you, you
are free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such shares provided that any such actions are in compliance with
the provisions herein and applicable securities laws. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of common stock to
which you were entitled at the time of your death pursuant to this Grant Notice.
     8. Restrictive Legends. The shares issued in respect of your PSU Grant
shall have endorsed thereon appropriate legends as determined by the Company.
     9. PSU Grant not a Service Contract. Your PSU Grant is not an employment or
service contract, and nothing in your PSU Grant shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your PSU Grant shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of the shares in
respect of your PSU Grant, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the common stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any affiliate which arise in
connection with your PSU Grant (the “Withholding Taxes”). Additionally, the
Company may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes obligation relating to your PSU Grant by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company; (ii) causing you to tender a cash
payment; or (iii) withholding shares of common stock from the shares of common
stock issued or otherwise issuable to you in connection with the PSU Grant with
a Fair Market Value (measured as of the date shares of common stock are issued
to pursuant to Section 5) equal to the

5



--------------------------------------------------------------------------------



 



amount of such Withholding Taxes; provided, however, that the number of such
shares of common stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
required statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income.
          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any common stock.
     11. Unsecured Obligation. Your PSU Grant is unfunded, and as a holder of a
vested PSU Grant, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Grant Notice. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Grant Notice until such shares are issued to you pursuant to Section 5
herein. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Grant Notice, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
     12. Tax Consequences. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Grant Notice. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of your PSU Grant
     13. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

         
 
  Company:   PetSmart Inc.
 
      19601 North 27th Avenue
 
      Phoenix, AZ 85027
 
      Attn: General Counsel
 
       
 
  You:   Your address as on file with the Company’s
 
      Human Resources Department at the time notice is given

Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this PSU Grant
by electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the

6



--------------------------------------------------------------------------------



 



Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your PSU Grant
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by,
the Company’s successors and assigns. Your rights and obligations under your PSU
Grant may only be assigned with the prior written consent of the Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your PSU Grant.
          (c) You acknowledge and agree that you have reviewed your PSU Grant in
its entirety, have had an opportunity to obtain the advice of counsel and fully
understand all provisions of your PSU Grant.
          (d) This Grant Notice shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Grant
Notice shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.
     15. Governing Plan Documents. Your PSU Grant is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
PSU Grant, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as otherwise expressly provided herein in the event of any
conflict between the terms in the PSU Grant and the Plan, the terms of the Plan
shall control.
     16. Severability. If all or any part of this Grant Notice or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Grant Notice
or the Plan not declared to be unlawful or invalid. Any Section of this Grant
Notice (or part of such a Section) so declared to be unlawful or invalid shall,
if possible, be construed in a manner which will give effect to the terms of
such Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     17. Effect on Other Employee Benefit Plans. The value of the PSU Grant
subject to this Grant Notice shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any affiliate,
except as such plan otherwise expressly provides.

7



--------------------------------------------------------------------------------



 



The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any affiliate’s employee benefit plans.
     18. Choice of Law. The interpretation, performance and enforcement of this
Award and Grant Notice will be governed by the law of the state of Arizona
without regard to such state’s conflicts of laws rules.
     19. Amendment. This Grant Notice may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Grant Notice
may be amended solely by the Committee by a writing which specifically states
that it is amending this Award, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Committee reserves the right to change, by written notice to you,
the provisions of this Grant Notice in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the PSU Grant which is then subject to
restrictions as provided herein.
*     *     *

8



--------------------------------------------------------------------------------



 



Attachment I
2011 Equity Incentive Plan

 